Exhibit 10.54

FIRST LEASE EXTENSION

This First Lease Extension (“First Lease Extension”) to that certain Lease dated
May 14, 2003 by and between Renault & Handley Employees Investment Co.
(“Lessor”) and Durect Corporation, a Delaware corporation (“Lessee”) for the
Premises located at 10260 Bubb Road, Cupertino, California (collectively
hereinafter the “Lease”) is dated December 15, 2008, with reference to the
following facts:

RECITALS

WHEREAS, on September 2, 2008 Lessee exercised its Option to Extend for an
additional five (5) year term as set forth in paragraph 36 of the Lease
agreement.

WHEREAS, Lessor and Lessee wish to set a new rent schedule for the Option
Period.

WHEREAS, provided that the Lessee is not in default under the Lease after
applicable notice and cure periods, and has faithfully performed its obligations
under the Lease, Lessor hereby grants Lessee a Second Option to Extend (“Second
Option to Extend”) for one additional five (5) year term commencing March 1,
2014 and terminating February 28, 2019 (“Second Option Period”) on all the same
terms and conditions of the Lease excepting the Base Monthly Rent which shall be
at ninety five percent (95%) of the then-current fair market rental value for
the Premises as improved (“FMV”). Lessee shall exercise its Second Option To
Extend by giving written notice to Lessor of its intent to do so not less than
three (3) months nor more than six (6) months prior to the Second Option Period.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

  1. Recitals: The recitals set forth above are incorporated by reference into
this First Lease Extension as though set forth at length.

 

  2. Term: The Lease is hereby extended for a period of five (5) years,
commencing on March 1, 2009 and terminating February 28, 2014 (the “Option
Period”).

 

  3. Rent: Base Monthly Rent shall be abated for the month of March, 2009.
Commencing on April 1, 2009 and on the first day of each and every succeeding
month to and including February 1, 2010 Thirty Five Thousand Seven Hundred
Seventy Eight and No/100ths Dollars ($35,778.00) shall be due. Commencing on
March 1, 2010 and on the first day of each and every succeeding month to and
including February 1, 2011 Thirty Seven Thousand Five Hundred Sixty Three and
No/100ths Dollars ($37,563.00) shall be due. Commencing March 1, 2011 and on the
first day of each and every succeeding month to and including February 1, 2012
Thirty Eight Thousand Seven Hundred Eighty Four and No/100ths Dollars
($38,784.00) shall be due. Commencing March 1, 2012 and on the first day of each
and every succeeding month to and including February 1, 2013 Forty Thousand
Forty Five and No/100ths Dollars ($40,045.00) shall be due. Commencing March 1,
2013 and on the first day of each and every succeeding month to and including
February 1, 2014 Forty One Thousand Three Hundred Forty Six and No/100ths
Dollars ($41,346.00) shall be due.

 

  4. Tenant Improvements: Lessor shall, at its sole expense, replace the
existing Boiler/Pump system, as well as the Chiller/Condenser system upon
commencement of the Option Period per the attached Exhibits A1 and A2. In
addition, not later than March 1, 2010, the Lessor shall, at its sole expense,
replace the A/C units identified in the attached Exhibit B as #’s
1,2,3,4,5,A,B,C,D, and F, as well as Air Handler #1. Lessor shall reserve the
right to use its own contractor to perform the installation of the mechanical
equipment provided the scope is identical to that presented in the attached
Exhibits Al, A2 and Exhibit B.



--------------------------------------------------------------------------------

Lessor agrees that it shall use its best efforts to perform the aforementioned
mechanical installations such that Lessee will experience minimal disruption to
its business operations and Lessor shall accordingly schedule such installations
over the initial twelve (12) months of the Option Period. Lessor agrees that its
work of Tenant Improvements under this paragraph 4 relating to the installation
of mechanical equipment will not cause any replacement expenses for which Lessor
will seek reimbursement from Lessee. Furthermore, Lessor and Lessee shall agree
to split 50/50 (not to exceed $75,000 to Lessee) all costs associated with
installing the 480 volt electrical service to the Premises as outlined in the
attached Exhibit C1 and C2, which installation shall commence upon full
execution of this First Lease Extension. Lessor shall also reserve the right to
use a contractor of its selection provided the scope is identical to that
presented in the attached Exhibit C1 and C2. Lessor shall pay the contractor
directly and submit an invoice to Lessee for its share of the cost upon
completion of the contract. Lessee shall reimburse Lessor within thirty
(30) days of receipt of such invoice.

 

  5. Security Deposit: Lessor shall retain the existing Security Deposit as
security for the full and faithful performance of each and every term,
condition, covenant and provision of the Lease, as may be extended.

 

  6. Late Charges: Paragraph 19 of the Lease is changed to add the following:

Notwithstanding the foregoing, Lessor will not assess a late charge until Lessor
has given written notice of such late payment for the first late payment in any
twelve (12) month period and after Lessee has not cured such late payment within
three (3) days from receipt of such notice. No other notices will be required
during the following twelve (12) months for a late charge to be incurred.

 

  7. Taxes: Paragraph 21 of the Lease is changed to add the following: Lessee
shall have the right, at no cost to Lessor, to seek a Prop. 8 adjustment in the
assessed value if Lessee deems it appropriate.

 

  8. Notices: The notice address for Lessee shall be:

Durect Corporation

2 Results Way

Cupertino, CA 95014-5952

 

  9. Full Force & Effect: As of the date hereof, the Lease is in full force and
effect. Hereafter, the term “Lease” shall mean the Lease as extended by this
First Lease Extension.

 

  10. Entirety: Except as provided in this First Lease Extension, the Lease is
the entire agreement between the parties and there are no agreements or
representations between the parties except as expressed herein. Moreover, no
subsequent change or modification of the Lease, as extended, shall be binding
unless in writing and fully executed by Lessor and Lessee.

 

  11. Miscellaneous: All capitalized terms not defined herein shall have the
same meanings ascribed to them in the Lease. Any inconsistencies or conflicts
between the terms and provisions of the Lease and the terms and provisions of
this First Lease Extension shall be resolved in favor of the terms and
provisions of this First Lease Extension. This First Lease Extension may be
executed and delivered in any number of counterparts, including delivery by
facsimile transmission, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

  12. Authority: Lessor and Lessee each represent and warrant to the other that
it has full authority to enter into and perform this First Lease Extension
without the consent or approval of any other person or entity including, without
limitation, any mortgagees, partners, ground lessors, or other superior interest
holders or interested parties. Each person signing this First Lease Extension on
behalf of Lessor or Lessee represents and warrants that he or she has the full
and complete authority, corporate, partnership or otherwise, to bind Lessor or
Lessee, as the case may be, to this First Lease Extension.



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Lessor and Lessee have executed this First Lease Extension
as of the date set forth above.

 

Lessee:     Lessor: Durect Corporation     Renault & Handley Employees
Investment Co. A Delaware corporation     By:   /s/ Paula Mendenhall     By:  
/s/ Geordie McKee Its:   EXEC VP, OPERATIONS     Its:   PRES. Date:   24 FEB
2009     Date:   2/25/09



--------------------------------------------------------------------------------

EXHIBITS